Citation Nr: 1529853	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1979, February to June 2004, and July 2005 to March 2006.  He also completed multiple unverified periods of service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May and June 2012, the Veteran testified via videoconference before the below-signed Veterans Law Judge in North Little Rock.  Due to equipment failure, a transcript of the May hearing could not be created; a transcript of the June hearing has been associated with the claims file.

In December 2012 the Board remanded the issue on appeal for further development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals a May 2015 Brief submitted by the Veteran's representative.  There are additional records that have not been reviewed by the Agency of Original Jurisdiction (AOJ) nor have they been accompanied by a waiver of AOJ review.  However, since the Board is remanding the issue on appeal for further development the AOJ will readjudicate the Veteran's claim and completely review all evidence of record.  Thus, the Veteran is not prejudiced from continuing with the herein below remand. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

At the outset the Board notes that service treatment records and a Social Security Administration (SSA) decision were associated with the Veteran's claims file after the April 2013 supplemental statement of the case (SSOC) and have not been reviewed by the AOJ nor were they accompanied by a waiver of AOJ review.  In addition, the Veteran's service dates from Defense Personnel Records Image Retrieval System (DPRIS) were added to the Veteran's VBMS claims folder on December 19, 2012, the date of the Board remand.  These records were not reviewed by the AOJ in the April 2013 SSOC nor were they accompanied by a waiver of AOJ review.  Therefore, the AOJ should issue an SSOC that reviews and adjudicates all evidence of record since the April 2013 SSOC.  See 38 C.F.R. § 20.1304 (2014).  

In December 2012 the Board remanded the Veteran's claim in order to obtain outstanding VA treatment records and to provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file to specifically include, but not limited to, records from a Dr. Davila.  The AOJ was also directed to take appropriate steps to attempt to verify the periods of the Veteran's training with the Air National Guard and to specifically, determine whether or not he completed the full period of active duty for training from February 18, 2003 to April 18, 2003.  The AOJ was directed to locate any outstanding National Guard service personnel or treatment records by making inquiries using the Personnel Information Exchange System (PIES)/DPRIS interface and ALL other appropriate resource(s).  If no additional records could be located then the AOJ was directed to make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e) and to inform the Veteran of the status of the records and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to "buddy certificates" and letters.  Finally, the AOJ was directed to schedule the Veteran for a VA examination to determine the current nature and etiology of his sleep apnea. 

First, as noted in the April 2013 SSOC the Veteran's VA treatment records were obtained and associated with the Veteran's claims file.  The AOJ sent the Veteran a letter in January 2013 asking him to provide authorization forms for any outstanding private evidence, to include records from a Dr. Davila.  The Veteran did not submit any authorization forms to obtain any outstanding private treatment records, to include any records from Dr. Davila.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In January 2013 the AOJ requested military service records from the Adjutant General of Arkansas but in February 2013 they responded that they did not have any records for this Veteran.  However, in July 2014, outstanding service treatment records were obtained and associated with the Veteran's claims file.  As the requested development for those directives has been completed, no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The AOJ was also directed to take appropriate steps to attempt to verify the periods of the Veteran's training with the Air National Guard and to specifically, determine whether or not he completed the full period of active duty for training from February 18, 2003 to April 18, 2003.  While the Veteran's service dates were associated with the Veteran's claims file in December 2012 it is still unclear if whether or not he completed the full period of active duty for training from February 18, 2003 to April 18, 2003.  Thus, the Board finds that on remand the AOJ should determine the Veteran's actual service dates, including his dates for active duty for training (ACDUTRA), and for the period of February 18, 2003, to April 18, 2003.  

The Board also remanded in order for the Veteran to be afforded a VA examination.  The VA examiner was directed to determine whether the Veteran was disabled by obstructive sleep apnea while serving on ACDUTRA from February to April 2003 and whether sleep apnea was incurred during that same time frame.  The VA examiner was also directed to render an opinion as to whether the Veteran experiences sleep apnea secondary to (to include aggravated by) his service-connected hypertension, back and neck disabilities, residuals of cholecystectomy, and nephrolithiasis.  The VA examiner was also directed to discuss the Veteran's contention that sleep apnea occurred as a result of his inhalation of jet fumes during the identified three (3) month period. 

The Veteran was afforded a VA examination in January 2013.  The VA examiner noted that the Veteran stated that the symptoms were present in active duty in 2003 and noticed by fellow veterans and that he was diagnosed with sleep apnea in 2003.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no medical evidence or documentation of an office visit for symptoms of sleep apnea found in the 2003-2004 period.   She stated that there was a letter from the Veteran's private physician in 2009 stating symptoms were present in 2003 but there was no documented medical office visit to support this comment.  She then stated that the diagnosis of sleep apnea was not made until 2009 and that there was too much time lapse for a diagnosis to be related to active duty.  She stated that without appropriate medical evidence there is no evidence for a nexus of sleep apnea related to service.  She stated that there was no medical literature evidence for sleep apnea related to inhalation of gas fumes.  She then stated that sleep apnea is an obstructive respiratory condition that is not caused by or aggravated by inhalation of fumes.  

For a secondary service connection opinion the VA examiner stated that the Veteran's sleep apnea, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  Her rationale was that there was no medical evidence in the claims file or medical records to suggest any aggravation of sleep apnea by service-connected disability of hypertension, back and neck disabilities, residuals of cholecystectomy, and nephrolithiasis.  She stated that sleep apnea is an obstructive respiratory disorder that is not affected by his other service-connected disabilities.  She then stated that a "review of medical records and medical literature provide rationale for this opinion."

The Board finds that the January 2013 VA examination opinion is not adequate for four reasons.  First, the Board finds that the January 2013 VA examination opinion is not adequate because the VA examiner failed to take into consideration a July 2002 private treatment notation that the Veteran was being scheduled for a sleep study and a June 2003 diagnosis of sleep apnea.  In addition, while the VA examiner stated that there was no medical evidence or documentation to support the 2009 private opinion the Board finds that the July 2002 and June 2003 private treatment notes were done by the same private doctor who rendered the September 2009 private opinion.  In addition, the VA examiner failed to take into account not only the Veteran's lay statements that his sleep apnea began in service and has continued since service but she failed to take into account the multiple buddy statements, including the Veteran's officer in charge (OIC) for the February 2003 to April 2003 ACDUTRA.  The Veteran's OIC stated that the Veteran was seen by the active duty 314 Medical Group for issues related to sleep apnea and respiratory disorder and that he then followed up with his civilian physician.  Finally, the VA examiner failed to provide an adequate secondary service connection opinion since she did not discuss causation and aggravation and she provided an opinion on preexisting disorders, which has not been brought up as a contention in this case.  Thus, the Board finds that the Veteran's claims file should be sent to the January 2013 VA examiner for an addendum opinion. 

A September 2013 fully favorable decision by the Social Security Administration (SSA) records are associated with the Veteran's claims file.  While the fully favorable decision is of record the medical records relied upon are not associated with the Veteran's claims file.  Such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his sleep apnea.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and private treatment records.

2.  Take appropriate steps to attempt to verify the periods of the Veteran's training with the Air National Guard - specifically, determine whether or not he completed the full period of active duty for training from February 18, 2003 to April 18, 2003.

3.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

4.  Return the Veteran's file to the VA examiner who conducted the Veteran's January 2013 examination.  The file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the file and the Remand have been reviewed.  If the January 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the Veteran's claims file and the Veteran's statements regarding the development and treatment of his claimed disorder and any available medical literature, the VA examiner should opine:

A) Whether the Veteran's sleep apnea is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service, specifically his period of ACDUTRA from February 2003 to April 2003. 

B) Whether the Veteran's sleep apnea is at least as likely as not (i.e., a 50 percent or greater probability) due to in-service inhalation of jet fumes during the identified three (3) month period.

C) The VA examiner should also offer an opinion as to whether any diagnosis of sleep apnea is caused OR aggravated by his service-connected disabilities (hypertension, back and neck disabilities, residuals of cholecystectomy, and nephrolithiasis).  If aggravation is found, the examiner should determine, if possible, to what extent the sleep apnea was aggravated beyond the natural progression of such disease.

The VA examiner should discuss Dr. Stagg's treatment records of sleep apnea from July 2002 and June 2003 and his September 2009 opinion.  The VA examiner should also consider and discuss the Veteran's statements and the buddy statements of the onset of the Veteran's sleep apnea and the in-service symptoms.  

The examiner should also state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.  A rationale for all opinions offered should be provided.  If the VA examiner cannot provide an opinion without mere speculation he must state so and explain why.

4.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claim on appeal, to include all evidence submitted since the April 2013 SSOC and the DPRIS records submitted in December 2012.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




